   Case 1:19-cr-00375-SJ Document 4 Filed 08/20/19 Page 1 of 4 PageID #: 5


                                                                                    FiLEn

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                                 Me 20201s ★
                                        X                                  WOOavNOFRog
UNITED STATES OF AMERICA                                   INFORMATION


       - against -                                        19 CR 375(SJ)
                                                         (T. 7, U.S.C., §§ 6c(a)(5)(C) and 13(a)(2);
CHRISTIAN TRUNZ,                                           T. I8,U.S.C., §371)

                         Defendant.


                                        X


THE UNITED STATES OF AMERICA CHARGES;


                                            COUNT ONE
                                            (Conspiracy)

       1.      From approximately July 2007 until approximately May 2008, the defendant,

CHRISTIAN TRUNZ, was employed as a precious metals trader at a U.S. bank that was

headquartered in New York ("Bank A"). In approximately May 2008, Bank A was acquired by

another U.S. bank that was headquartered in New York ("Bank B"). TRUNZ has been employed

as a precious metals trader at Bank B from approximately June 2008 until the date of this

Information. TRUNZ worked at Bank B's offices in New York, Singapore, and London.

       2.      From approximately July 2007 until approximately August 2016, while employed

at Banks A and B,TRUNZ knowingly and willfully did combine,conspire, confederate, and agree

with other employees of Banks A and B to engage in trading, practice, and conduct, on and subject

to the rules of registered entities, namely the New York Mercantile Exchange, Inc.("NYMEX")

and Commodity Exchange, Inc.("COMEX"), that was "spoofing," that is, bidding and offering

with the intent to cancel the bid and offer before execution, in violation of Title 7, United States

Code, Sections 6c(a)(5)(C) and 13(a)(2).

                                                 I
   Case 1:19-cr-00375-SJ Document 4 Filed 08/20/19 Page 2 of 4 PageID #: 6




                                  The Purpose of the Conspiracy


       3.      The purpose ofthe conspiracy was for TRUNZ and his co-conspirators to maximize

trading profits and minimize losses, at least in part for the benefit of Banks A and B.

                              Manner and Means ofthe Conspiracy


       4.      The manner and means by which TRUNZ and his co-conspirators sought to

accomplish and did accomplish the purpose of the conspiracy included the following:

               a.      TRUNZ and his co-conspirators, in order to maximize trading profits and

       minimize losses for themselves and Banks A and B, placed electronic orders to buy and

       sell gold, silver, platinum, and palladium futures contracts with the intent to cancel those

       orders before execution (the "Spoof Orders"). TRUNZ learned this trading strategy from

       more senior traders at Banks A and B,and he personally deployed this strategy thousands

       oftimes with the knowledge and consent of his immediate supervisors.

               b.      In placing the Spoof Orders, TRUNZ and his co-conspirators intended to

       induce other market participants to trade against the conspirators' genuine orders (that is,

       orders that TRUNZ and his co-conspirators did want to execute) on the opposite side of

       the market from the Spoof Orders at prices, quantities, and times at which the other market

       participants likely would not have traded otherwise.

               c.      The Spoof Orders thus were designed to, and at times did, move the price

       of precious metals futures contracts in a direction that was favorable to TRUNZ and his

       co-conspirators.
   Case 1:19-cr-00375-SJ Document 4 Filed 08/20/19 Page 3 of 4 PageID #: 7




                                           Overt Acts


       5.      In furtherance of the conspiracy and to effect its unlawful objects, TRUNZ

committed and caused to be committed the following overt act, among others:

               a.     On or about June 22, 2016, at approximately 2:14:33.935 a.m. (Central

       Daylight Time), TRUNZ placed a genuine order to sell twenty platinum futures contracts

       at a price of $981.80. TRUNZ's genuine order was an "iceberg" order, meaning that only

       one lot was visible to other market participants at any given time. Beginning at

       approximately 2:14:35.926 a.m., TRUNZ placed a series ofeight Spoof Orders to buy five

       contracts each (forty contracts total) at prices from $981.20 to $981.60. Beginning at

       approximately 2:14:36.520 a.m., four of the twenty contracts in his sell order were filled.

       Beginning at approximately 2:14:37.407 a.m., TRUNZ canceled all of his Spoof Orders in

       full.


       In violation of Title 18, United States Code, Section 371.

                                         COUNT TWO
                                          (Spoofing)

       6.      Paragraphs 1 through 5 ofthis Information are re-alleged.

       7.      From approximately July 2007 until approximately August 2016, while employed

as a precious metals trader at Banks A and B, TRUNZ placed orders to buy and sell gold, silver,

platinum, and palladium futures contracts that he intended, at the time he placed the orders, to

cancel before execution. These contracts were traded on, and subject to the rules of, NYMEX and

COMEX, both of which were registered entities with the United States Commodity Futures

Trading Commission.

       8.      As an example, on or about June 22, 2016, at approximately 2:14:33.935 a.m.

(Central Daylight Time),TRUNZ placed a genuine order to sell twenty platinum futures contracts
    Case 1:19-cr-00375-SJ Document 4 Filed 08/20/19 Page 4 of 4 PageID #: 8




at a price of $981.80. TRUNZ's genuine order was an "iceberg" order, meaning that only one lot

was visible to other market participants at any given time. Beginning at approximately 2:14:35.926

a.m., TRUNZ placed a series of eight Spoof Orders to buy five contracts each (forty contracts

total) at prices from S981.20 to $981.60. Beginning at approximately 2:14:36.520 a.m.. four of the

twenty contracts in his sell order were filled. Beginning at approximately 2:14:37.407 a.m..

TRUNZ canceled all of his Spoof Orders in full.

        In violation of Title 7, United States Code, Sections 6c(a)(5)(C) and 13(a)(2).




       ROBERT A.ZINK
       CHIEF, FRAUD SECTION
       CRIMINAL DIVISION
       U.S. DEPARTMENT OF JUSTICE



 By:   AVlPERRY
                                          /2-
       MATTHEW F. SULLIVAN
       TRIAL ATTORNEYS
